Citation Nr: 0910109	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  02-00 680 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973 with a tour of duty in the Republic of Vietnam during 
the Vietnam War.  The appellant is the Veteran's son seeking 
benefits for a child born with spina bifida.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO in Denver, Colorado currently 
has jurisdiction over the claim.


FINDING OF FACT

The Veteran's son's disability is forms and manifestations of 
spina bifida.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. 
§ 1805 for a Vietnam Veteran's child on account of spina 
bifida have been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 
2002); 38 C.F.R. § 3.814 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served a tour of duty in the Republic of Vietnam 
during the Vietnam War.  He seeks to establish his 
entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.  
For children of a Vietnam veteran, Congress has authorized VA 
to pay a monthly allowance, based upon the level of 
disability, to or for a child who had been determined to be 
suffering from spina bifida.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).

The case at hand involves a highly complex and technical 
determination as to whether the Veteran's son manifests a 
form and manifestation of spina bifida as contemplated for 
purposes of Chapter 18 benefits.

As a starting point, the statutory definition of spina bifida 
provided at 38 U.S.C.A. § 1802 provides that spina bifida 
conditions covered under title 18 "applies with respect to 
all forms and manifestations of spina bifida except spina 
bifida occulta."  The implementing regulation, 38 C.F.R. 
§ 3.814(c)(3), similarly defines the term spina bifida as 
"any form and manifestation of spina bifida except spina 
bifida occulta."

In VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel issued 
an opinion regarding the scope of the term "spina bifida" 
for purposes of title 18.  An opinion was sought based upon a 
memorandum to the Director of the Compensation and Pension 
from the Chief Public Health and Environmental Hazards 
Officer which concluded that "encephalocoeles represented 
the same process as spina bifida," and that an "occipital 
encephalocele is the equivalent of spina bifida."

VA's General Counsel noted that the term spina bifida 
generally encompassed three main conditions: (1) spine bifida 
occulta, which was an opening in one or more of the bones of 
the spinal column which did not involve any damage to the 
spinal cord; (2) meningocele, a more serious form of spina 
bifida in which the membrane surrounding the spinal cord 
pushes out through an opening in the spinal column; and (3) 
myelomeningocele, the most severe form of spina bifida in 
which the nerve roots of the spinal cord, and often the 
spinal cord itself, protruded from the open spine.  VA's 
General Counsel also indicated that neural tube defects were 
a category of birth defects involving incomplete development 
of the brain, spinal cord and/or the protective coverings of 
these organs.  It was noted that there were three types of 
neural tube defects, spina bifida, anencephaly and 
encephalocele.  Spina bifida was distinguished from the 
latter two types as it involved a malformation of the spine 
while anencephaly involved a birth defect resulting in 
infants born with underdeveloped brains and incomplete 
skulls, and encephalocele involved a birth defect resulting 
in a hole in the skull from which brain tissue protruded.

After a review of additional definitions and legislative 
history, VA's General Counsel concluded that, for purposes of 
title 18 benefits, the term spina bifida referred to a 
defective closure of the bony encasement of the spinal cord, 
but did not include other neural tube defects such as 
anencephaly and encephalocele.

Notably, the precedent opinions of VA's General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c).

In Jones v. Principi, 16 Vet. App. 219 (2002), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the issue of whether a claimant who manifested occipital 
encephalocele was entitled to benefits under 38 U.S.C.A. 
§ 1805.  The Court held that the plain language of 
38 U.S.C.A. § 1802 did not limit the definition to spina 
bifida per se but included other "forms and manifestations" 
of spina bifida except for spina bifida occulta.  The Court 
did not reach the issue of whether VAOPGCPREC 5-99 should be 
invalidated, but noted that consideration should be given to 
the rule that interpretative doubt of a statute should be 
resolved in a veteran's favor.  See Brown v. Gardner, 513 
U.S. 115, 117, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).

In this case, the Veteran's son has been diagnosed with 
Chiari I malformation, syringomyelia, syringohydromyelia and 
cervical syrinx.  The treatment records include loose 
references to "spina bifida" and "spina bifida occulta" 
which, as addressed below, appears to the Board as being 
attributable to the varying interpretations and definitions 
to what constitutes spina bifida in the medical community, 
providing evidence in support of this claim.   

Notably, one definition provided by the Veteran himself 
defines a Chiari I malformation as a benign structural 
problem affecting the cerebellum, consisting of extra 
cerebellum crowding the outlet of the brainstem/spinal cord 
from the skull on its way to the spinal canal, present in 
children who do not have spina bifida.  See Pediatric 
Neurosurgery articles from Columbia University received in 
February 2002.

On review of VAOPGCPREC 5-99 (May 3, 1999), Jones and the 
plain language of 38 U.S.C.A. § 1802, the Board finds that 
the question presented on appeal concerns whether the 
diagnosed Chiari I malformation, syringomyelia, 
syringohydromyelia and/or cervical syrinx constitutes "any 
form and manifestation of spina bifida except spina bifida 
occulta."

The Board sought, and obtained expert medical opinion on this 
issue in July 2008 which accurately reviews the factual 
information of record.  This examiner discussed two issues in 
its discussion section.  The RO has reviewed this opinion in 
its November 2008 supplemental statement of the case (SSOC), 
but only discussed the first section of the discussion.  

The Board must note that the RO's lack of discussion of the 
second issue addressed by the July 2008 VA examiner.  This 
second section contains some information favorable to the 
claimant.  In the normal course of events, actual VA 
examination reports are not provided to a claimant unless 
specifically requested.  Thus, the only notice an appellant 
would have of the contents of an examination report would be 
that provided through a discussion in a document such as a 
rating decision, a statement of the case or a supplemental 
statement of the case.  VA has a duty to alert a claimant to 
information favorable to the claim.  See 38 U.S.C.A. 
§ 5104(b) (in any case where VA denies a benefit sought, the 
notice shall include a statement of the reasons for the 
decision and a summary of the evidenced considered).

The discussion section of the July 2008 VA examination 
report, in full, states as follows:

Based on the radiographic evidence, there is not 
an evidence of a defect in the spinal column.  
[The Veteran's son], therefore, does not have 
'spina bifida occulta' which is a defect at a 
single level and unassociated with neurologic 
abnormality.  He also does not have 
meningomyelocele or spina bifida which in a 
technical sense refers to herniation or tethering 
of the neural tissue typically at the level of 
the spinal defect which in the most severe forms 
involves herniation of neural tissue outside of 
the spinal canal and into the region of the 
vertebra and even posteriorly through the skin 
such that it is evident on the back.  On review 
of the physical exams in the clinical records, I 
did not note any examiner who described any 
abnormalities of the skin overlying the lumbar 
spine although such an exam is not mentioned.  
The only defect noted in the lumbar spine is the 
Schmorl's nodule.  I would have to resort to 
speculation as to what Dr. [C] et al is referring 
to as "spina bifida occulta".  Only the doctor 
writing those reports can comment on their 
meaning as it is not consistent with the 
radiographic findings as reported.

The second issue is that of a Chiari I 
malformation and syringomyelia which the 
[Veteran's son] clearly ha[s].  This is both 
mentioned in all the clinical reports and is also 
evident in all the x-ray reports.  He has the 
Chiari I type of malformation and he also has a 
syrinx in the cervical cord.  The majority of the 
neurologic abnormalities were noted for the 
[Veteran's son] such as ataxia, numbness in the 
right arm, and headaches are etiologically 
related to these neurologic abnormalities.  From 
a pathophysiologic point of view, there is a 
broad spectrum of neural tube defects involving 
the posterior region of the brain and spinal 
cord.  The development and embr[y]ology of these 
abnormalities are generally felt to be related.  
The manifestations of neural tube defect include 
spina bifida and the Chiari malformations and 
syringomyelia, and other forms.  In some clinical 
settings, the terms 'spina bifida' and 'neural 
tube defects' are used somewhat loosely and 
interchangeably.  In a strictly technical sense, 
spina bifida refers to the spinal form of neural 
tube defect typically seen in the lumbar region, 
although it can occur at other levels of the 
spine.  From a radiographic point of view, in 
this patient there is no documentation of 
tethering or the cord or spinal defect and, 
therefore, again from a technical point of view, 
the [Veteran's son] does not have confirmed 
evidence of spina bifida in the spinal column.  
He does, however, have clear evidence of a neural 
tube defect, as mentioned above, which includes 
the Chiari I malformation and the cervical 
syringomyelia.  His abnormalities, therefore, are 
clearly not limited to 'spina bifida occulta'.  
Spina bifida occulta is only a defect in the bone 
with no neurologic abnormalities.  In this 
veteran's son's case, there are clear neurologic 
abnormalities to include Chiari I malformation 
and syringomyelia and these are manifestations of 
a neural tube defect, which is from a 
pathophysiologic and etiologic point of view 
associated with spina bifida.  If the "all forms 
and man[i]festations of spina bifida" referred to 
in the Remand includes Chiari malformation or 
spinal syrinx (syringomyelia) then the son has 
this, it includes only Chiari malformation et. al 
when a spina bifida is also found, then he does 
not have this.  The legal question, it seems, 
resolves on an "and" or an "or."  Does this 
rating guideline intend all serious neural tube 
defects: spina bifida OR Chiari malformations?  
Yes the child qualifies.  Does the rating 
guideline intend Chiari malformations ONLY IF 
there is a spinal manifestation of spina bifida 
as well?  No the child does not qualify.

In this case, the evidence is quite clear that the Veteran's 
son does not manifest spina bifida occulta, which is 
specifically excluded under 38 U.S.C.A. § 1802, or spina 
bifida per se, which is specifically contemplated by 
38 U.S.C.A. § 1802.  In Jones, the Court was unable to 
determine from review of legislative history why the term 
"and manifestations" was added to the definition of spina 
bifida, but was not convinced the insertion had no meaning.  
Jones, 16 Vet. App. at 225-26.  As such, the Jones Court 
determined that the range of spina bifida conditions is not 
limited to spina bifida per se, but potentially includes 
other forms and manifestations of spina bifida except for 
spina bifida occulta.  Jones, 16 Vet. App. at 225-26. 

According to the July 2008 VA examiner, the Veteran's son's 
"Chiari I malformation and syringomyelia ... are 
manifestations of a neural tube defect, which is from a 
pathophysiologic and etiologic point of view associated with 
spina bifida." 

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the light of the apparent expansive but ambiguous 
definition provided in 38 U.S.C.A. § 1802, the lack of 
legislative guidance and the suggestion by the Jones Court 
that consideration should be given to the doctrine of 
interpretative doubt, the Board resolves interpretative doubt 
in favor of the Veteran by finding that Veteran's son's 
Chiari I malformation and syringomyelia are forms and 
manifestations of spina bifida.  The appeal, therefore, is 
granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

The claim of entitlement to a monetary allowance under 
38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account 
of spina bifida is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


